Citation Nr: 0937614	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  94-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include residuals of a lumbar laminectomy.


REPRESENTATION

Veteran represented by:	Sean Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

This case was previously before the Board in July 1996, July 
1999, and March 2006.  In March 2006, the Board denied the 
Veteran's claim based on a finding that the medical evidence 
of record failed to establish that his current lower back 
disorder was the result of a disease or injury in service.  

The Veteran appealed from the Board's decision.  In a 
November 2007 Order, upon a Joint Motion for Remand, the U.S. 
Court of Appeals for Veterans Claims (Court) remanded the 
decision to the Board for further action.  The Court 
concluded that the Board failed to provide an adequate 
statement of the reasons or bases for its decision and that 
VA failed to provide an adequate medical examination.  

Specifically, the Court found that the Board failed to 
address the competency, credibility, and probative value of 
the Veteran's statements concerning his back injury, 
continuous symptoms, and post-service treatment.  Similarly, 
the Court found that the VA examiner failed to discuss all 
positive evidence in support of the Veteran's claim, 
including the Veteran's statements.  The Court further found 
that the VA examiner relied on an erroneous statement as to 
the Veteran's prior medical history as reflected by his 
treatment records.  

Pursuant to the Court's directives, the appeal is REMANDED to 
the RO for further development.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran claims that he is entitled to service connection 
for his current low back disorder because he has experienced 
symptoms of back pain since being kicked in the back during 
service.  He states that he initially sought post-service 
treatment for such symptoms in 1965 and received intermittent 
treatment at facilities that no longer in existence, but such 
records are no longer available.  

As the Veteran's back pain is capable of lay observation, he 
is competent to testify to a lack of such symptoms prior to 
service, continuous symptoms after his in-service injury, and 
receipt of medical treatment for such symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 
16 Vet. App 370, 374 (2002).  The RO and the Board, as fact 
finders, retain the discretion to make credibility 
determinations and weigh the lay and medical evidence 
submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise 
deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).  Significantly, lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

In addition to the Veteran's statements, the evidence of 
record concerning the etiology of the Veteran's low back 
disorder includes, but is not limited to, an undated private 
neurological evaluation that refers to a November 1995 
examination and a September 2000 VA examination.  The private 
examiner opined that the Veteran's lower back disorder was 
due to his in-service incident, based on the Veteran's stated 
history of lower back pain since service.  In contrast, the 
VA examiner opined that there was no possibility of a 
relationship between the Veteran's lower back disorder and 
his in-service injury based on a lack of documented 
complaints or treatment during service and a lack of medical 
evidence of lower back pain until October 1975.  
Additionally, the VA examiner relied on an inaccurate 
statement that the Veteran injured his back working in 
construction in 1975, while the evidence of record indicates 
that he stated in October 1975 that he injured his back while 
doing construction during service.

A remand is necessary to obtain an adequate VA examination 
concerning the nature and etiology of the Veteran's current 
lower back disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) .  The examiner's 
opinion should reflect an accurate review of the claims file.  
Additionally, the examiner's opinion should reflect 
consideration of both the medical and lay evidence of record, 
including but not limited to the statements by the Veteran 
and his wife concerning his continuing symptoms and treatment 
for a lower back disorder.  As noted above, such statements 
may not be discounted solely due to the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 
1337.

The Board notes that the Court indicated in its November 2007 
Order, based on the Joint Motion for Remand, that a 
determination by the Board as to the credibility of the 
Veteran's statements is critical to provide a factual 
predicate upon which the VA examiner's opinion should be 
based.  However, it is inappropriate for the Board to make 
such determination at this time, as that would result in 
piecemeal adjudication of the Veteran's claim.

As several years have passed since the Veteran's claim was 
last adjudicated, any outstanding VA and private treatment 
records pertaining to his lower back disorder should be 
obtained and associated with the claims file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify all medical care providers who 
have treated him for his lower back 
disability since separation from 
service, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
the necessary authorizations have been 
received, any outstanding records 
should be obtained and associated with 
the claims file.  If any records cannot 
be obtained after all reasonable 
efforts have been expended, the Veteran 
should be notified and given the 
opportunity to provide such records.

2.  After all relevant outstanding 
medical records have been obtained, the 
Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his current lower back 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to render an 
opinion as to the nature of the 
Veteran's current lower back disorder 
and whether such disorder was at least 
as likely as not (probability of 50% or 
more) incurred or aggravated during 
service.  If an opinion cannot be 
offered without resorting to 
speculation, the examiner should 
indicate such in the report.  A 
complete rationale must be provided for 
any opinion offered.  Specifically, the 
examiner's opinion should reflect an 
accurate summary of the Veteran's prior 
medical history, as indicated by the 
evidence of record.  Additionally, the 
examiner's opinion must reflect 
consideration of both the medical and 
lay evidence of record, including but 
not limited to the statements by the 
Veteran and his wife concerning his 
continuing symptoms and treatment for a 
lower back disorder.  The examiner is 
specifically requested to comment on 
all medical opinions of record, 
including but not limited to the 
undated private neurological 
examination report and the September 
2000 VA examination report.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by attending the requested medical examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________	
	____________________________
 JOAQUIN AGUAYO-PERELES                                        
C. TRUEBA
           Veterans Law Judge			Veterans Law Judge
      Board of Veterans' Appeals		     Board of 
Veterans' Appeals


______________________________
MICHAEL MARTIN
Acting Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

